
	
		II
		111th CONGRESS
		1st Session
		S. 2844
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2009
			Mr. Schumer (for
			 himself, Mr. Kyl,
			 Mrs. Feinstein, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to improve the
		  terrorist hoax statute.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Hoax Improvements Act of
			 2009.
		2.Improvements
			 to the terrorist hoax statute
			(a)Hoax
			 statuteSection 1038 of title
			 18, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1), after title 49, insert or any other offense listed
			 under section 2332b(g)(5)(B) of this title,; and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking 5 years and inserting 10
			 years; and
						(ii)in
			 subparagraph (B), by striking 20 years and inserting 25
			 years; and
						(2)by amending
			 subsection (b) to read as follows:
					
						(b)Civil
				action
							(1)In
				generalWhoever engages in any conduct with intent to convey
				false or misleading information under circumstances where such information may
				reasonably be believed and where such information indicates that an activity
				has taken, is taking, or will take place that would constitute an offense
				listed under subsection (a)(1) is liable in a civil action to any party
				incurring expenses incident to any emergency or investigative response to that
				conduct, for those expenses.
							(2)Effect of
				conduct
								(A)In
				generalA person described in subparagraph (B) is liable in a
				civil action to any party described in subparagraph (B)(ii) for any expenses
				that are incurred by that party—
									(i)incident to
				any emergency or investigative response to any conduct described in
				subparagraph (B)(i); and
									(ii)after the
				person that engaged in that conduct should have informed that party of the
				actual nature of the activity.
									(B)ApplicabilityA
				person described in this subparagraph is any person that—
									(i)engages in
				any conduct that has the effect of conveying false or misleading information
				under circumstances where such information may reasonably be believed to
				indicate that an activity has taken, is taking, or will take place that would
				constitute an offense listed under subsection (a)(1);
									(ii)receives
				actual notice that another party is taking emergency or investigative action
				because that party believes that the information indicates that an activity has
				taken, is taking, or will take place that would constitute an offense listed
				under subsection (a)(1); and
									(iii)after
				receiving such notice, fails to promptly and reasonably inform 1 or more
				parties described in clause (ii) of the actual nature of the
				activity.
									.
				(b)Threatening
			 communications
				(1)Mailed
			 within the United StatesSection 876 of title 18, United States
			 Code, is amended by adding at the end thereof the following new
			 subsection:
					
						(e)For purposes
				of this section, the term addressed to any other person includes
				an individual (other than the sender), a corporation or other legal person, and
				a government or agency or component
				thereof.
						.
				(2)Mailed to a
			 foreign countrySection 877 of title 18, United States Code, is
			 amended by adding at the end thereof the following new paragraph:
					
						For
				purposes of this section, the term addressed to any person
				includes an individual, a corporation or other legal person, and a government
				or agency or component
				thereof.
						.
				
